The court incorporates by reference in this paragraph and adopts as the findings and orders of this court
the document set forth below. This document was signed electronically on April 15, 2020, which may be
different from its entry on the record.




IT IS SO ORDERED.

Dated: April 15, 2020




                              UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

IN RE: Randall Maximovich                                       CASE NO: 19-12516


                   Debtor(s)                                    CHAPTER 13

                                                                JUDGE HARRIS

       ORDER GRANTING DEBTOR’S MOTION TO SET AND REQUEST FOR
EXPEDITED HEARING ON MOTION TO BORROW TO PURCHASE A 2018 NISSAN
                           SENTRA

         This case came on for consideration of Debtor’s motion to set and request for expedited

hearing on their motion to incur debt to purchase a motor vehicle, (“Debtor’s Motion”).

         IT APPEARS ​to the Court that interested parties have been consulted and consent to the

expedited hearing.

         IT IS THEREFORE ORDERED ​that the Debtor’s Motion states good cause be and it

hereby is GRANTED

         IT IS THEREFORE ORDERED ​that hearing on debtor’s motion to incur debt to

purchase a motor vehicle be scheduled for April 30, 2020 at 1:00 pm.




19-12516-aih         Doc 36        FILED 04/15/20          ENTERED 04/15/20 15:43:47                   Page 1 of 3
      IT IS SO ORDERED.


                                          ###

Submitted by,

/s/ William J. Balena
_____________________________
William J. Balena (0019641)
Attorney for Debtors
30400 Detroit Road, Suite 106
Westlake, OH 44145
(440) 365-2000
(866) 936-6113 - Fax
docket@ohbksource.com




19-12516-aih    Doc 36   FILED 04/15/20    ENTERED 04/15/20 15:43:47   Page 2 of 3
                                     SERVICE LIST

Lauren Helbling, Chapter 13 Trustee, Via ECF at ch13trustee@ch13cleve.com

William Balena, Attorney for Debtors Via ECF at docket@ohbksource.com

Randall Maximovich, 6496 Brighton Drive, north Olmsted, OH 44070




19-12516-aih    Doc 36    FILED 04/15/20     ENTERED 04/15/20 15:43:47      Page 3 of 3
